DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sanford (U.S. 4180817, hereinafter "Sanford").
Regarding claim 1, Sanford teaches (Figs. 2, 4) an antenna for suppressing the gain of side lobes, comprising: a substrate (Col. 3, lines 30-40); a plurality of tandem antenna units, the tandem antenna units being arranged on the substrate (Col. 3, lines 30-40) at intervals, and each comprising a first feed line (upper half of 22) and a plurality of radiating elements (G); the radiating elements (G) being arranged at .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford (U.S. 4180817, hereinafter "Sanford") in view of Luo et al. (CN 210379423, hereinafter "Luo").
Regarding claim 2, Sanford teaches (Figs. 2, 4) the antenna for suppressing the gain of side lobes according to claim 1, wherein the radiating elements form two radiation combinations (left half and right half of Fig. 4) from the middle of the first 
Sanford does not expressly teach the antenna for suppressing the gain of side lobes according to claim 1, wherein each radiation combination comprises at least six radiating elements.
However, Luo teaches (Fig. 2) an antenna, wherein each radiation combination comprises at least six radiating elements (70).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sanford to have each radiation combination comprise at least six radiating elements as taught by Luo in order to improve the gain effect of the microstrip array and reduce loss (Luo Par. 36). 
Regarding claim 3, Sanford in view of Luo teaches the antenna for suppressing the gain of side lobes according to claim 2.
Sanford does not expressly teach the antenna for suppressing the gain of side lobes according to claim 2, wherein the at least six radiating elements of each radiation combination are sequentially defined as a first radiating element, a second radiating element, a third radiating element, a fourth radiating element, a fifth radiating element, and a sixth radiating element from the middle of the first feed line to one end of the first feed line; in each radiation combination, the width ratio of the first radiating element, the second radiating element, the third radiating element, the fourth radiating element, 
However, Luo teaches (Fig. 2) an antenna wherein the at least six radiating elements (70) of each radiation combination are sequentially defined as a first radiating element (first 70), a second radiating element (second 70), a third radiating element (third 70), a fourth radiating element (fourth 70), a fifth radiating element (fifth 70), and a sixth radiating element (sixth 70) from the middle of the first feed line to one end of the first feed line; in each radiation combination, the width ratio of the first radiating element (first 70), the second radiating element (second 70), the third radiating element (third 70), the fourth radiating element (fourth 70), the fifth radiating element (fifth 70), and the sixth radiating element (sixth 70) is 1.45 : 1.4 1.23 : 1.03 : 0.8 : 0.7.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sanford to have the at least six radiating elements of each radiation combination are sequentially defined as a first radiating element, a second radiating element, a third radiating element, a fourth radiating element, a fifth radiating element, and a sixth radiating element from the middle of the first feed line to one end of the first feed line; in each radiation combination, the width ratio of the first radiating element, the second radiating element, the third radiating element, the fourth radiating element, the fifth radiating element, and the sixth radiating element is 1.45 : 1.4 1.23 : 1.03 : 0.8 : 0.7 as taught by Luo in order to improve the gain effect of the microstrip array and reduce loss (Luo Par. 36). Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller
Regarding claim 4, Sanford teaches (Figs. 2, 4) the antenna for suppressing the gain of side lobes according to claim 2 wherein the lengths of all the radiating elements of each tandem antenna unit are equal.
Sanford does not expressly teach the antenna for suppressing the gain of side lobes according to claim 2, wherein the at least six radiating elements of each radiation combination are sequentially defined as a first radiating element, a second radiating element, a third radiating element, a fourth radiating element, a fifth radiating element, and a sixth radiating element from the middle of the first feed line to one end of the first feed line; the widths of the first radiating elements are equal, the widths of the second radiating elements are equal, the widths of the third radiating elements are equal, the widths of the fourth radiating elements are equal, the widths of the fifth radiating elements are equal, and the widths of the sixth radiating elements are equal.
However, Luo teaches (Fig. 2) an antenna wherein the at least six radiating elements (70) of each radiation combination are sequentially defined as a first radiating element (first 70), a second radiating element (second 70), a third radiating element (third 70), a fourth radiating element (fourth 70), a fifth radiating element (fifth 70), and a sixth radiating element (sixth 70) from the middle of the first feed line to one end of the first feed line; the widths of the first radiating element (first 70) are equal, the widths of the second radiating element (second 70) are equal, the widths of the third radiating element (third 70) are equal, the widths of the fourth radiating element (fourth 70) are equal, the widths of the fifth radiating element (fifth 70) are equal, and the widths of the sixth radiating element (sixth 70) are equal (Par. 35, Table 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sanford to 
Regarding claim 5, Sanford teaches (Figs. 2, 4) the antenna for suppressing the gain of side lobes according to claim 1, wherein the transmission lines form two output combinations from the middle of the second feed line (lower half of 22) to both ends of the second feed line (lower half of 22) and the power outputs of transmission lines of each output combination decrease gradually from the middle of the second feed line (lower half of 22) to one end of the second feed line (lower half of 22) (Col. 4, lines 32-37).
Sanford does not expressly teach the antenna for suppressing the gain of side lobes according to claim 1, wherein each output combination comprises at least four transmission lines.
However, Luo teaches (Fig. 2) an antenna wherein each output combination comprises at least four transmission lines (72). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sanford to 
Regarding claim 6, Sanford in view of Luo teaches (Figs. 2, 4) the antenna for suppressing the gain of side lobes according to claim 5, wherein the at least four transmission lines of each output combination are sequentially defined as a first transmission line, a second transmission line, a third transmission line, and a fourth transmission line from the middle of the second feed line (lower half of 22) to one end of the second feed line (lower half of 22); the output power ratio of the first transmission line, the second transmission line, the third transmission line, and the fourth transmission line of the at least four transmission lines of each output combination is 1 : 0.75 : 0.39 : 0.24. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Sanford teaches the antenna for suppressing the gain of side lobes according to claim 1.
Sanford does not expressly teach the antenna for suppressing the gain of side lobes according to claim 1, wherein the second feed line comprises a plurality of impedance distribution and impedance converters, the impedance distribution and impedance converters are respectively connected to the transmission lines; by adjusting the line width ratio of the transmission lines connected with the impedance distribution and impedance converters, the output power of the transmission lines can be made to gradually decrease from the middle of the second feed line to the two ends of the second feed line.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sanford to have the second feed line comprise a plurality of impedance distribution and impedance converters, the impedance distribution and impedance converters are respectively connected to the transmission lines; by adjusting the line width ratio of the transmission lines connected with the impedance distribution and impedance converters, the output power of the transmission lines can be made to gradually decrease from the middle of the second feed line to the two ends of the second feed line as taught by Luo in order to improve the gain effect of the microstrip array and reduce loss (Luo Par. 36). 
Regarding claim 8, Sanford teaches (Figs. 2, 4) an antenna for suppressing the gain of side lobes, comprising: a substrate; a plurality of tandem antenna units, the tandem antenna units being arranged on the substrate at intervals, and each comprising a first feed line (upper half of 22) and a plurality of radiating elements; the radiating elements being arranged at intervals on the first feed line (upper half of 22), and each radiating element being rectangular; the radiating elements forming two radiation combinations (left half and right half of Fig. 4) from the middle of the first feed line (upper half of 22) to the two ends of the first feed line (upper half of 22), and a power 
Sanford does not expressly teach an antenna for suppressing the gain of side lobes each radiation combination comprising at least six radiating elements, wherein the at least six radiating elements of each radiation combination being sequentially defined as a first radiating element, a second radiating element, a third radiating element, a fourth radiating element, a fifth radiating element, and a sixth radiating element from the middle of the first feed line to one end of the first feed line; in each radiation combination, the width ratio of the first radiating element, the second radiating element, the third radiating element, the fourth radiating element, the fifth radiating element, and the sixth radiating element being 1.45 : 1.4 : 1.23 : 1.03 : 0.8 0.7; or each output combination comprising at least four transmission lines, the at least four transmission lines of each output combination are sequentially defined as a first transmission line, a second transmission line, a third transmission line, and a fourth transmission line from the middle of the second feed line to one end of the second feed line, the output power ratio of the first transmission line, the second transmission line, the third transmission line, and the fourth transmission line of the at least four transmission lines of each output combination being 1 : 0.75 : 0.39 : 0.24. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sanford to have the at least six radiating elements of each radiation combination being sequentially defined as a first radiating element, a second radiating element, a third radiating element, a fourth radiating element, a fifth radiating element, and a sixth radiating element from the middle of the first feed line to one end of the first feed line; in each radiation combination, the width ratio of the first radiating element, the second radiating element, the third radiating element, the fourth radiating element, the fifth In re Aller, 105 USPQ 233.
Regarding claim 9, Sanford in view of Luo teaches the antenna for suppressing the gain of side lobes according to claim 8, wherein the lengths of all the radiating elements of each tandem antenna unit are equal (Sanford Col 3, lines 48-56).
Sanford does not expressly teach the antenna for suppressing the gain of side lobes according to claim 8, wherein the widths of the first radiating elements are equal, the widths of the second radiating elements are equal, the widths of the third radiating elements are equal, the widths of the fourth radiating elements are equal, the widths of the fifth radiating elements are equal, the widths of the sixth radiating elements are equal.
However, Luo teaches (Fig. 2) an antenna wherein the widths of the first radiating element (first 70) are equal, the widths of the second radiating element (second 70) are equal, the widths of the third radiating element (third 70) are equal, the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sanford to have the widths of the first radiating elements be equal, the widths of the second radiating elements be equal, the widths of the third radiating elements be equal, the widths of the fourth radiating elements be equal, the widths of the fifth radiating elements be equal, the widths of the sixth radiating elements be equal, and the lengths of all the radiating elements of each tandem antenna unit be equal as taught by Luo in order to improve the gain effect of the microstrip array and reduce loss (Luo Par. 36).
Regarding claim 10, Sanford teaches the antenna for suppressing the gain of side lobes according to claim 8.
Sanford does not expressly teach the antenna for suppressing the gain of side lobes according to claim 8, wherein the second feed line comprises a plurality of impedance distribution and impedance converters, the impedance distribution and impedance converters are respectively connected to the transmission lines; by adjusting the line width ratio of the transmission lines connected with the impedance distribution and impedance converters, the output power of the transmission lines can be made to gradually decrease from the middle of the second feed line to the two ends of the second feed line.
However, Luo teaches (Fig. 2) an antenna wherein the second feed line comprises a plurality of impedance distribution and impedance converters (50, 52), the impedance distribution and impedance converters (50, 52) are respectively connected to the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sanford to have wherein the second feed line comprises a plurality of impedance distribution and impedance converters, the impedance distribution and impedance converters are respectively connected to the transmission lines; by adjusting the line width ratio of the transmission lines connected with the impedance distribution and impedance converters, the output power of the transmission lines can be made to gradually decrease from the middle of the second feed line to the two ends of the second feed line as taught by Luo in order to improve the gain effect of the microstrip array and reduce loss (Luo Par. 36). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845